DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed February 4, 2021, for the 16/707,043 application, which is being examined under the first inventor to file provisions of the AIA .
The amendment to claim 10 and the cancellation of claim 22 are noted.
Claims 10-15, 21, and 23-34 are pending and have been fully considered.

Response to Amendment
Claim Objections
Applicant is reminded that “[a]mendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)” [see 37 CFR 1.121].  Applicant did not update the status of every claim in the amendment filed February 4, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2012/0209034 A1) as evidenced by Chen et al (US 4,740,292).
Zhou et al discloses a catalyst containing platinum and palladium for the conversion of acetic acid to ethanol via a hydrogenation reaction, which catalyst comprises a zeolite support [paragraph 0013] that may be sequentially impregnated with the aforesaid metals, wherein “[i]n sequential impregnation, the first metal precursor is first added to the support material followed by drying and calcining, and the resulting material is then impregnated with the next metal precursor followed by an additional drying and calcining step, and so forth, to form the final catalyst composition” [paragraph 0027; see also paragraph 0029: “each impregnation step may be followed by drying and calcination steps”].  More particularly, “[i]mpregnation occurs by adding…the metal precursors, preferably in suspension or solution, to the dry support material. The resulting mixture may then be heated, optionally under vacuum, in order to remove the solvent. Additional drying and calcining then may be performed” [paragraph 0025], which metal precursors include “chloroplatinic acid, ammonium chloroplatinate, amine solubilized platinum hydroxide, platinum nitrate, platinum tetra ammonium nitrate, platinum chloride, platinum oxalate, palladium nitrate, palladium tetra ammonium nitrate, palladium chloride, palladium oxalate, sodium palladium chloride, and sodium platinum chloride…A particularly preferred precursor for platinum is platinum [tetra] ammonium nitrate, Pt(NH3)4(NO4)2. Calcining of the solution with the support and active metal may occur, for example, at a temperature from 250o C. to 800o C., e.g., from 300 to 700o C. or about 500o C., optionally for a period from 1 to 12 hours, e.g., from 2 to 10 hours, from 4 to 8 hours or about 6 hours” [paragraph 0028].  Note that Zhou et al teaches a method of preparation of the catalyst that is similar to that of the instant application in terms of sequential impregnations with similar precursor materials [see tetraamine complex in paragraph US 2017/0182484 A1] and calcinations [see, e.g., method of preparation in Embodiment 1 in paragraph 0075 of ‘484; further note that the application discloses (paragraph 0023 in ‘484) “[d]uring sequential impregnation, at least a portion of the palladium salt(s) impregnated on the support can be decomposed (such as by calcination) prior to impregnation of at least a portion of the platinum salts on the support. Performing a sequential impregnation where palladium is impregnated first, and then platinum is impregnated on the palladium-containing catalyst, can result in improved distribution of platinum (and optionally palladium) across the width of a catalyst”].  Since the sequential impregnations and calcinations affect the distribution of platinum across the width of the catalyst and Zhou et al teaches a similar method of sequential impregnations and calcinations, it is expected, absent evidence to the contrary, that the catalyst of Zhou et al has the recited platinum content per volume across the catalyst width as recited in instant claims 26 and 31.  Zhou et al further discloses that “the metal total loading of platinum and palladium may be from 0.3 to 5 wt. %, e.g., from 0.5 to 3 wt. %. or from 0.5 to 1.5 wt. %” [paragraph 0011], where the “weight ratio of platinum to palladium [ranges] from 100:1 to 1.3:1” [paragraph 0010].
Zhou et al does not appear to explicitly disclose the alpha value of the zeolite support.  However, it is well known in the art that “[l]arger alpha values correspond to a more active catalyst” as evidenced by Chen et al [column 4, lines 30-31].  Since Zhou et al is concerned with highly active catalysts for the production of ethanol [see, e.g., paragraph 0007: “[e]xisting processes suffer from a variety of issues impeding commercial viability including: (i) catalysts without requisite selectivity to ethanol; (ii) catalysts which are possibly prohibitively expensive and/or nonselective for the formation of ethanol and that produce undesirable by-products…”; note that if a catalyst does not have sufficient activity, the selectivity of the same is immaterial; therefore, a discussion of catalyst having a requisite selectivity implies a level of activity] and modifying the support to increase its acidity [paragraphs 0017-0019: “the acid sites, e.g. Bronsted acid sites, on the support material may be adjusted by the support modifier to favor selectivity to ethanol during the hydrogenation of acetic acid…the support modifier may be an acidic modifier that increases the acidity of the catalyst”], it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to prima facie obvious.
With respect to claims 27 and 32, see the preceding discussion concerning the sequential impregnations and calcinations.
With respect to claims 26 and 31, given the limited number of zeolitic ring structures (8-, 10-, 12-, 14-, 18-, and 20-membered rings), a 10-membered ring would have been obvious to one of ordinary skill in the art.
With respect to claims 30-31, see paragraph 0025: “[u]pon heating and/or the application of vacuum, the metals of the metal precursors preferably decompose into their elemental (or oxide) form…During the calcination step, or at least during the initial phase of use of the catalyst, such compounds are converted into a catalytically active form of the metal or a catalytically active oxide thereof.”

Allowable Subject Matter
Claims 10-15, 21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious a zeolite support for an acetic acid hydrogenation reaction to produce ethanol that comprises ZSM-48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant did not make arguments with respect to independent claims 26 and 31.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
April 5, 2021